COOK, Judge
(dissenting):
I disagree with a number of statements in the principal opinion. For example, I do not agree with the assertion in section IIB that the “Supreme Court has not applied the necessity search doctrine to persons or dwellings.” I believe that the determinations of the Supreme Court in some of the cited cases are to the contrary. In Schmerber v. California, 384 U.S. 757, 770, 86 S.Ct. 1826, 1835, 16 L.Ed.2d 908 (1966), the Court upheld the taking of a sample of blood from the defendant for the purpose of determining its alcoholic content because the police officer was “confronted with an emergency, *316in which the delay necessary to obtain a warrant” would have resulted in loss of the evidence. In Cupp v. Murphy, 412 U.S. 291, 93 S.Ct. 2000, 36 L.Ed.2d 900 (1973), the defendant was not under formal arrest, but there was probable cause to indicate he was involved in the criminal death of his wife; the Supreme Court upheld the immediate scraping of matter from under the defendant’s fingernails by the police as “necessary to preserve the highly evanescent evidence.” Id. at 296, 93 S.Ct. at 2004. The important point of my disagreement, however, is with the result reached by the majority.
A constitutional issue is presented in seizures of the person “which do not eventuate in a trip to the station house and prosecution for crime — ‘arrest’ in traditional terminology.” Terry v. Ohio, 392 U.S. 1, 16, 88 S.Ct. 1868, 1877, 20 L.Ed.2d 889 (1968). “[Wjhenever,” said the Court, “a police officer accosts an individual and restrains his freedom to walk away, he has ‘seized’ that person.” Id. See also Davis v. Mississippi, 394 U.S. 721, 724, 89 S.Ct. 1394, 22 L.Ed.2d 676 (1969).
In section IIC of its opinion, the majority observes that the Court of Military Review found that the accused was “placed under arrest” after he had relinquished the ID cards. It accepts the finding as fixing the moment the accused was deprived of his freedom of movement for the purpose of an allowable search. I believe the Court of Military Review’s comment merely refers to the time Detective Harris formally declared to the accused that he was under arrest. As I read it, Harris’ testimony leaves no doubt that the accused was under official control when he took him aside and informed him of his right to remain silent. The following excerpt from Harris’ testimony emphasizes the point:
Q. Did you feel that he was under arrest.
A. Yes, I did.
Q. Why did you believe that?
A. I was detaining him from his going about his appointed duties. I also asked him to step in my area, and I put him under suspicion at that point.
The interference with the accused’s freedom of movement at that point in the accused’s encounter with Harris is significant. The question, therefore, is whether the interference was reasonable in constitutional terms. In my opinion, it was.
The ID card issuing office of the security department of the air station closed at 4:00 p.m. Just before closing, Mrs. Perkins discovered that sometime between 3:00 and 3:50 p.m., a number of blank, active duty identification cards were missing from a box on a shelf under the counter in the office. The office was arranged with a long counter separating the public portion from the staff portion. Only two persons not on the staff were observed behind the counter during the crucial period. These were the accused and his co-worker, Slater. Both were “restricted” persons and had been engaged in cleaning and buffing the floor.
When Mrs. Perkins discovered the loss, she checked the remaining cards to see if the missing cards had merely been misplaced. She determined they had not been. She also checked with the only other staff person who had been present during the period, to be sure she had not issued the cards but failed “to log them in,” as required. She ascertained the cards had not been issued. Having excluded the legitimate probabilities for the absence of the cards, Mrs. Perkins concluded, naturally and correctly, I believe, that the accused or Slater or both had probably taken the cards. She reported the loss and the circumstances as recited above to the assistant security officer, who, in turn, called for an investigator and “summoned” the accused and Slater, who were then in the parking lot.
The accused and Slater had completed their tasks and were “mak[ingj like . [they] were doing some work just until secure time,” which was only minutes away. Petty Officer Martin, who had been dispatched to get them, escorted them to the office where, as the majority opinion indicates, Detective Harris immediately separated the accused and Slater, took the ac*317cused to one side, advised him of his rights, and ordered him to empty his pockets. In these circumstances, I believe that Cupp v. Murphy, supra, governs the disposition of the case.
In Cupp, the defendant’s wife had been strangled to death. Abrasions and lacerations were found at her throat. There were no indications of a break in or robbery. The defendant, then living apart from his wife, was notified, and he voluntarily agreed to appear at the police station for questioning. In the presence of retained counsel, he conferred with police officers. An officer noticed a dark spot on the defendant’s finger. Suspecting that the spot was dry blood, and aware that evidence of strangulation is often found under the fingernails of the strangler, the officer asked the defendant to allow scrapings to be taken from under his fingernails. The defendant refused. Thereupon, despite the defendant’s protests, a police officer scraped matter from under his fingernails. Later, the matter was determined to be fabric from the victim’s nightgown and traces of skin and blood cells. Over defense objection, this evidence was admitted at the defendant’s trial for the murder of his wife. Sustaining the admissibility of the scrapings, the Supreme Court said:1
It is also undisputed that the police did not obtain an arrest warrant or formally “arrest” the respondent, as that term is understood under Oregon law.1 The respondent was detained only long enough to take the fingernail scrapings, and was not formally “arrested” until approximately one month later. Nevertheless, the detention of the respondent against his will constituted a seizure of his person, and the Fourth Amendment guarantee of freedom from “unreasonable searches and seizures” is clearly implicated. . .
In Davis, the Court held that fingerprints obtained during the brief detention of persons seized in a police dragnet procedure, without probable cause, were inadmissible in evidence. .
, The respondent in this case, like Davis, was briefly detained at the station house. Yet, here, there was, as three courts have found, probable cause to believe that the respondent had committed the murder. The vice of the detention in Davis is therefore absent in the case before us.
We believe this search was constitutionally permissible under the principles of Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685. . . .
At the time Murphy was being detained at the station house, he was obviously aware of the detectives’ suspicions. Though he did not have the full warning of official suspicion that a formal arrest provides, Murphy was sufficiently apprised of his suspected role in the crime to motivate him to attempt to destroy what evidence he could without attracting further attention. Testimony at trial indicated that after he refused to consent to the taking of fingernail samples, he put his hands behind his back and appeared to rub them together. He then put his hands in his pockets, and a “metalic sound, such as keys or change rattling” was heard. The rationale of Chimel, in these circumstances, justified the police in subjecting him to the very limited search necessary to preserve the highly evanescent evidence they found under his fingernails. .
On the facts of this case, considering the existence of probable cause, the very limited intrusion undertaken incident to the station house detention, and the ready destructibility of the evidence, we cannot say that this search violated the Fourth and Fourteenth Amendments.
*318In my opinion, Detective Harris had probable cause to believe the accused was involved in the disappearance of the ID cards. I am also" satisfied that if Harris had not taken immediate action the cards would have disappeared. To this point, the situation that confronted Harris is exactly like that which confronted the police in Cupp. True, in Cupp, the evidence was hidden under the defendant’s fingernails, while here it was hidden in the accused’s pocket; the important fact, however, is not where the evidence was hidden, but whether the police could intrude into the hiding place. Cupp held that intrusion was reasonable and, therefore, constitutional. I am satisfied that, under Cupp, what Harris did was equally sensible and constitutionally sound. I conclude, therefore, that accused’s right to be free from unreasonable search and seizure was not violated. See State v. LeBlanc, 347 A.2d 590 (Me.1975).
In footnote 1, the majority suggests that the order to the accused to empty his pockets constituted a violation of his right to remain silent under Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831. In my opinion, the article is not involved in the situation presented here. I do not regard an order to a person to allow peaceful execution of a lawful search to be such compulsion as violates his right against self-incrimination. Surely, a police officer, having a valid warrant to search an apartment, can call upon the occupant to open the door to allow him in for the purpose of executing the warrant instead of immediately breaking down the door to gain entry. I adhere to the determination in United States v. Cuthbert, 11 U.S.C.M.A. 272, 274, 29 C.M.R. 88, 90 (1960), that an order of the kind in issue calls upon the accused to do nothing but “comply with the terms of the search.”
I would sustain the trial ruling admitting the cards into evidence, and I would affirm the decision of the Navy Court of Military Review.

. Cupp v. Murphy, 412 U.S. 291, 294-96, 93 S.Ct. 2000, 36 L.Ed.2d 900 (1973).


 Oregon defines arrest as “the taking of a person into custody so that he may be held to answer for a crime.” Ore.Rev.Stat. § 133.210.